Citation Nr: 1201565	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for chronic cervical intervertebral disc disease with right upper extremity radiculopathy, evaluated as 10 percent disabling prior to August 5, 2010 and evaluated as 20 percent disabling as of August 10, 2010.

2.  Entitlement to an increased rating for associated right upper extremity radiculopathy, separately evaluated as 20 percent disabling as of August 5, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to September 1982, and from July 1986 to June 1988. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, denying the benefit sought on appeal.  The case was later transferred to the Buffalo, New York RO. 

The appeal was remanded by the Board in July 2010 for additional development.  Such has been completed and this matter is returned to the Board for further consideration.

While the matter was on remand status, the RO in an October 2011 rating, granted an increased rating for the lumbar spine disorder effective August 5, 2010 and also granted service connection for an associated right upper extremity radiculopathy with a 20 percent rating also effective August 5, 2010.  The Board has thus recharacterized this matter as two issues to include the separately evaluated right upper extremity radiculopathy, as it is a manifestation of his lumbar spine condition.  


FINDINGS OF FACT

On December 21, 2011, prior to promulgation of a decision by the Board on the appeal of entitlement to increased rating for chronic cervical intervertebral disc disease with right upper extremity radiculopathy, VA received the Appellant's written request to withdraw his appeal on this matter, which now includes a separately rated issue pertaining to the right upper extremity radiculopathy, in addition to the cervical intervertebral disc disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to an increased rating for chronic cervical intervertebral disc disease with right upper extremity radiculopathy, evaluated as 10 percent disabling prior to August 5, 2010 and evaluated as 20 percent disabling as of August 10, 2010, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to an increased rating for associated right upper extremity radiculopathy, separately evaluated as 20 percent disabling as of August 5, 2010 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In this case, the Appellant filed a notice of disagreement in August 2005 to the RO's September 2005 rating which denied a rating in excess of 10 percent disabling for chronic cervical vertebral disk disease with right upper extremity radiculopathy.  She then timely submitted a signed VA-Form I-9 (Substantive Appeal Form) in April 2006 following the issuance of a statement of the case in April 2006.  

Thereafter, on December 19, 2011, the Appellant signed and submitted a letter to the RO stating that she wished to stop her appeal action for increase (to 20 percent) for chronic vertebral disc disease with right upper extremity radiculopathy because the increase was granted subsequent to her appeal in a rating decision date stamped October 17, 2011.  This was received by the RO on December 21, 2011.  A duplicate of this letter was resent to the Appeals Management Center on December 27, 2011 and was forwarded to the Board.

She has thus withdrawn her appeal for entitlement to an increased rating for the cervical spine cervical intervertebral disc disease and the right upper extremity radiculopathy (now separately rated).  Hence, there are no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these issues.  The issues of entitlement to increased ratings for chronic cervical intervertebral disc disease with right upper extremity radiculopathy, are therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for chronic cervical intervertebral disc disease with right upper extremity radiculopathy, evaluated as 10 percent disabling prior to August 5, 2010 and evaluated as 20 percent disabling as of August 10, 2010, is dismissed.

The appeal as to the issue of entitlement to an increased rating for associated right upper extremity radiculopathy, separately evaluated as 20 percent disabling as of August 5, 2010 is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


